         Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 1 of 10



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    LAURA MCDANIEL and EDWARD MCDANIEL,

                         Plaintiffs,                20cv1711 (JGK)

              - against -                           MEMORANDUM OPINION AND
                                                    ORDER
    REVLON, INC., et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

        On February 25, 2020, the plaintiffs, Laura McDaniel and

Edward McDaniel, filed a complaint in the New York State Supreme

Court, New York County, against the defendants, Whittaker, Clark

& Daniels, Inc. (“WCD”) and Revlon, Inc. (“Revlon”), for

asbestos-related personal injury claims. On February 26, 2020,

WCD removed the case to this Court under 28 U.S.C. § 1332(a) on

the basis of complete diversity between the plaintiffs and the

defendants, alleging that the plaintiffs are citizens of

Maryland; WCD is a New Jersey corporation with its principal

place of business in Connecticut; and Revlon is a Delaware

corporation with its principal place of business in New York.1

WCD answered the Complaint in this Court on the same day it

removed the case, February 26, 2020. Dkt. No. 4. At the time

that WCD removed the case, neither Revlon nor WCD had been



1 The parties do not dispute that diversity jurisdiction is the only basis for
jurisdiction in this Court.

                                       1
      Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 2 of 10



served in the state court action. Dkt. No. 1 ¶ 6; Dkt. No. 12-1

(service on WCD of the state court summons and complaint on

February 27, 2020); Dkt. No. 12-2 (service on Revlon of the

state court summons and complaint on February 28, 2020). Revlon

claims that it was served in the federal case on March 2, 2020.

Dkt. No. 13, at 4. On March 23, 2020, Revlon answered the

Complaint. Dkt. No. 7.

    On March 27, 2020, the plaintiffs moved to voluntarily

dismiss this case without prejudice. The plaintiffs argue that

the motion should be granted to allow them to re-file the case

in the New York State Supreme Court, New York County, where

there is a dedicated asbestos docket, the New York City Asbestos

Litigation (“NYCAL”) docket, that allows for accelerated trials

for living plaintiffs with mesothelioma or late stage lung

cancer allegedly caused by exposure to asbestos. The plaintiffs

argue that WCD “snap removed” the case to this Court before

Revlon, a citizen of New York, could be served with the state

court complaint, in order to circumvent the forum defendant rule

in 28 U.S.C. § 1441(b)(2), which states that “[a] civil action

otherwise removable solely on the basis of the jurisdiction

under section 1332(a) of this title may not be removed if any of

the parties in interest properly joined and served as defendants

is a citizen of the State in which such action is brought.”



                                    2
       Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 3 of 10



     Because both defendants have answered the Complaint and the

defendants do not consent to dismissal, the plaintiffs cannot

move to dismiss this case pursuant to Rule 41(a), see Fed. R.

Civ. P. 41(a)(1)(A)(i)-(ii). The plaintiffs must instead move to

dismiss this case pursuant to Rule 41(a)(2).2 Rule 41(a)(2)

provides that, without the consent of the defendants, an action

may be dismissed by the plaintiff “only by court order, on terms

that the court considers proper.” Fed. R. Civ. P. 41(a)(2).3

Unless the order states otherwise, a dismissal pursuant to Rule

41(a)(2) is without prejudice. Id. Although voluntary dismissal

without prejudice pursuant to Rule 41(a)(2) is not a matter of

right, “the presumption in this circuit is that a court should

grant a dismissal pursuant to Rule 41(a)(2) absent a showing

that defendants will suffer substantial prejudice as a result.”




2 Although the defendants repeatedly refer in their papers to the plaintiffs’
motion as a motion to remand by another name and repeatedly argue that
removal to this Court was proper, these arguments are beside the point. WCD
had the right to remove the action to this Court before Revlon, the forum
state defendant was served in the state court action. See Gibbons v. Bristol-
Myers Squibb Co., 919 F.3d 699, 707 (2d Cir. 2019) (finding that pre-service
removal by a forum defendant is authorized by 28 U.S.C. § 1441(b)(2)). But
the question for the Court on this motion is not whether removal to this
Court was proper or whether remand to the state court would now be proper.
The only question is whether an order of dismissal without prejudice pursuant
to Rule 41(a)(2) is warranted.
3 Rule 41(a)(2) also provides that “[i]f a defendant has pleaded a
counterclaim before being served with the plaintiff’s motion to dismiss, the
action may be dismissed over the defendant’s objection only if the
counterclaim can remain pending for independent adjudication.” In this case,
neither defendant included a counterclaim against the plaintiffs in its
answer and neither defendant urges that the existence of cross claims for
indemnification and contribution by Revlon against WCD would be a bar to
dismissal.

                                      3
      Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 4 of 10



Paulino v. Taylor, 320 F.R.D. 107, 109 (S.D.N.Y. 2017) (quoting

Banco Cent. de Paraguay v. Paraguay Humanitarian Found., Inc.,

No. 01-cv-9649, 2006 WL 3456521, at *2 (S.D.N.Y. Nov. 30,

2006)).

    The Second Circuit Court of Appeals has made clear that

“starting a litigation all over again does not constitute legal

prejudice.” D’Alto v. Dahon California, Inc., 100 F.3d 281, 283

(2d Cir. 1996) (citing Jones v. SEC, 298 U.S. 1, 19 (1936)).

Rather, in cases in which the plaintiff retains the right to

relitigate the case unconditioned on the defendants’ future

actions, courts should evaluate prejudice by looking at the five

factors set out by the Court of Appeals in Zagano v. Fordham

University: “[1] the plaintiff’s diligence in bringing the

motion; [2] any ‘undue vexatiousness’ on the plaintiff’s part;

[3] the extent to which the suit has progressed, including the

defendant’s effort and expense in preparation for trial; [4] the

duplicative expense of relitigation; and [5] the adequacy of

plaintiff’s explanation for the need to dismiss.” 900 F.2d 12,

14 (2d Cir. 1990); see also Camilli v. Grimes, 436 F.3d 120, 123

(2d Cir. 2006) (directing courts to apply the Zagano factors in

the “typical case of a Rule 41(a)(2) dismissal without

prejudice, [in which] the plaintiff has obtained the unfettered

right to renew the action against the defendant.”).



                                    4
      Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 5 of 10



    In this case, all five of the Zagano factors favor the

plaintiffs.

    First, the plaintiffs have clearly acted diligently in

moving to dismiss the case just 30 days “after the events that

led to their decision not the pursue the action at this time,”

namely WCD’s removal of the state court action to this Court.

Hinfin Realty v. Pittston Co., 206 F.R.D. 350, 355 (S.D.N.Y.

2002); Am. Fed. of State, Cty. & Mun. Emps. Dist. Council 37

Health & Sec. Plan v. Pfizer, Inc., No. 12-cv-2237, 2013 WL

2391713, at *3 (S.D.N.Y. June 3, 2013) (finding that the

plaintiffs had acted diligently when they filed a Rule 41(a)(2)

motion roughly two months after the occurrence of the event that

prompted the plaintiffs to seek voluntary dismissal of the

action).

    Second, the plaintiffs have not acted with undue

vexatiousness. Vexatiousness is present where “the case was

brought to harass the defendant,” Hinfin Realty, 206 F.R.D. at

356, or where the plaintiff brought the suit because of an ill

motive, such as where the plaintiff never intended to provide

discovery, where the plaintiff brought duplicative suits, or

where the plaintiff misrepresented its intention to prosecute

the action. See Jose Luiz Pelaez, Inc. v. McGraw Global Educ.

Holdings, LLC, No. 16-cv-5393, 2018 WL 1115517, at *4 (S.D.N.Y.

Feb. 26, 2018). There are no allegations that the plaintiffs

                                    5
      Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 6 of 10



have brought this action to harass the defendants or that the

plaintiffs have proceeded with an ill motive. Rather, the

plaintiffs allege that they simply want a speedy adjudication of

their claims that they believe can be achieved on the

specialized docket in the state court. The plaintiffs’ actions

litigating this case, including now moving to dismiss this

action without prejudice, are consistent with their professed

desire to proceed in a tribunal that can hear their claims as

quickly as possible in light of Laura McDaniel’s alleged severe

case of mesothelioma.

    Third, the case is still in the very early stages. The

litigation is at its earliest stages before any discovery has

occurred. The defendants could not have spent any considerable

resources in defending this case in which the defendants have

only answered the Complaint and opposed the current motion. The

third factor therefore weighs strongly in favor of dismissal.

See SEC v. Compania Internacional Financiera S.A., No. 11-cv-

4904, 2012 WL 1856491, at *6 (S.D.N.Y. May 22, 2012) (finding

this factor favored dismissal where “discovery in this matter is

not complete”); Ascentive, LLC v. Opinion Corp., No. 10-cv-4433,

2012 WL 1569573, at *5 (E.D.N.Y. May 3, 2012) (“Where, as here,

discovery remains in its early stages, this factor militates in

favor of dismissal without prejudice.”); Pfizer, 2013 WL

2391713, at *4 (finding dismissal was warranted where “there has

                                    6
       Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 7 of 10



been no discovery, summary judgment briefing, or trial

preparation.”).

      Fourth, the defendants will not be exposed to duplicative

expenses related to relitigation if the case is dismissed

because the parties have not yet engaged in discovery and the

defendants’ expenses so far appear to come only from responding

to the current motion and from answering the complaint. The

defendants could have avoided any expense in responding to the

current motion by stipulating to a dismissal without prejudice.

Any expense in answering the motion is likely to be minimal and

the same work can be used in any forthcoming state court

litigation. See Ascentive, 2012 WL 1569573, at *6 (“In the event

that [the plaintiff] again files suit against [the defendant] in

another court, it is likely that the grounds will be the same

and [the defendant] will thus be able to use much of the work

that it has completed in this action in defending any subsequent

suit.”); Hinfin Realty, 206 F.R.D. at 356 (“Further, this is not

a case in which substantial discovery has been conducted, and

the Court does not perceive a large amount of duplicative

expenditures.”). In short, the defendants “have made no showing

of duplicative expense regarding the claims Plaintiffs seek to

dismiss without prejudice” and therefore this factor weighs in

favor of dismissal. See Jose Luis Pelaez, 2018 WL 1115517, at

*4.

                                     7
      Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 8 of 10



    Finally, the plaintiffs’ explanation for why they seek to

dismiss this case without prejudice is not only adequate, it is

compelling. The plaintiffs allege that Laura McDaniel suffers

from mesothelioma because of exposure to asbestos as a result of

the defendants’ negligence. The plaintiffs seek to dismiss the

case without prejudice in order to re-file the case in the state

court where the plaintiffs allege that they will be able to seek

speedy relief on a specialized accelerated docket.

    The strength of the plaintiffs’ explanation for seeking an

order of dismissal without prejudice distinguishes this case

from a case cited by the defendants, In re Rezulin Products

Liability Litigation, No. 00-cv-2843, 2002 WL 31002809 (S.D.N.Y.

Sept. 5, 2002). In Rezulin, the plaintiff’s case was one of many

cases that originated in state court and were removed to federal

court to be consolidated in a multidistrict litigation (“MDL”)

proceeding. In Rezulin, the plaintiff sought to dismiss the case

in order to evade federal MDL jurisdiction. Id. at *1. As the

court noted, “[s]uch efforts, if permitted to succeed, would

undermine the entire MDL concept. While the Court is well aware

tha[t] many plaintiffs would prefer to be in state court,

defendants have removal rights that such plaintiffs are not

entitled to ignore or circumvent[.]” Id. Unlike Rezulin, the

current case does not involve an effort to avoid an MDL

proceeding.

                                    8
        Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 9 of 10



    The more analogous case is not Rezulin, but Goodwin v.

Reynolds, 757 F.3d 1216 (11th Cir. 2014). In Reynolds, as in

this case, non-forum defendants removed a case originally filed

in state court to federal court before the forum defendant had

been served. Id. at 1218. In affirming the district court’s

grant of the plaintiff’s motion to dismiss the case pursuant to

Rule 41(a)(2), the Eleventh Circuit Court of Appeals noted that

“[t]he only reason this case is in federal court is that the

non-forum defendants accomplished a pre-service removal,” and

also noted that there was “no indication that Plaintiff

fraudulently joined the forum defendant, Reynolds, for the sole

purpose of triggering the forum-defendant rule.” Id. 1221-22.

Similarly, in this case, there is no allegation that the

plaintiffs fraudulently joined Revlon in order to invoke the

forum defendant rule and defeat removability. Rather, in this

case, WCD appears to have engaged in the same kind of

“gamesmanship” that the Eleventh Circuit Court of Appeals noted

in Reynolds would turn the “properly joined and served”

requirement of 28 U.S.C. § 1441(b)(2) “on its head.” Id. at

1221.

    Because all of the Zagano factors weigh in favor of

dismissal, the plaintiffs’ motion is granted.




                                      9
        Case 1:20-cv-01711-JGK Document 17 Filed 05/05/20 Page 10 of 10



                                 CONCLUSION

    To the extent not addressed above, the arguments of the

parties are either moot or without merit. The plaintiffs’ motion

to voluntarily dismiss this case pursuant to Federal Rule of

Civil Procedure 41(a)(2) is granted. The Clerk is direct to

enter judgment dismissing this case without prejudice. The Clerk

is also directed to close all pending motions and to close this

case.

SO ORDERED.

Dated:       New York, New York
             May 5, 2020                        /s/ John G. Koeltl
                                                  John G. Koeltl
                                           United States District Judge




                                      10
